
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.30


MILLENNIUM PHARMACEUTICALS, INC.

2007 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Number of Restricted Stock Units awarded to you is set forth in the Notice of
Grant of Award and Award Agreement
(the "Notice") provided to you.

Vesting Schedule for Restricted Stock Units Awarded:

Vesting Date


--------------------------------------------------------------------------------

  Units Vesting on Vesting Date


--------------------------------------------------------------------------------

As set forth in the Notice   As set forth in the Notice

Award Date is set forth in the Notice

        Millennium Pharmaceuticals, Inc. (the "Company") has selected you to
receive the Restricted Stock Units award identified above, subject to the
provisions of the Millennium Pharmaceuticals, Inc. 2007 Incentive Plan (the
"Plan") and the terms, conditions and restrictions contained in this agreement
(the "Agreement"). Please confirm your acceptance of this Award, and your
agreement to the terms of the Plan and this Agreement, by accepting the Award in
your online stock plan account with our stock plan administrator.

MILLENNIUM PHARMACEUTICALS, INC.

--------------------------------------------------------------------------------



MILLENNIUM PHARMACEUTICALS, INC.

2007 INCENTIVE PLAN

Restricted Stock Unit Agreement

        1.    Preamble.    This Restricted Stock Unit Agreement contains the
terms and conditions of an award of restricted stock units made to the Recipient
pursuant to the Plan. Each restricted stock unit represents the right to receive
one share of the Company's common stock, $.001 par value per share subject to
certain restrictions.

        2.    Restrictions on Transfer.    The Restricted Stock Units may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of,
whether by operation of law or otherwise, except as specifically provided below.
Any attempt to dispose of any Restricted Stock Units in contravention of this
Agreement shall be null and void and without effect.

        3.    Vesting.    The term "vest" as used in this Agreement means the
lapsing of the restrictions that are described in this Agreement with respect to
the Restricted Stock Units. The Restricted Stock Units will vest in accordance
with the schedule set forth on the first page of this Agreement, provided in
each case that the Recipient is then, and since the Award Date has continuously
been an employee, officer or director of, or consultant or advisor to, the
Company or any parent or subsidiary of the Company as defined in Section 424(e)
or (f) of the Code (an "Eligible Participant"). Notwithstanding the foregoing,
in the event of the Recipient's death, all Restricted Shares that have not
previously been forfeited will immediately vest, provided that the Recipient was
an Eligible Participant at the time of death.

        4.    Forfeiture.    In the event the Recipient ceases to be an Eligible
Participant for any reason, the Restricted Stock Units that have not previously
vested and which do not become vested in accordance with Section 3 of this
Agreement, will be automatically and immediately forfeited.

        5.    Voting Rights and Dividend Equivalents.    The Recipient will not
be entitled to any voting rights of a shareholder of the Company's common stock.
To the extent provided by the Board, in its sole discretion, a grant of
Restricted Stock Units may provide the Recipient with the right to receive an
amount equal to any dividends or other distributions declared and paid on an
equal number of outstanding shares of the Company's common stock ("Dividend
Equivalents"). Dividend Equivalents may be paid currently or credited to an
account for the Recipient, may be settled in cash and/or shares of common stock
and may be subject to the same restrictions on transfer and forfeitability as
the Restricted Stock Units with respect to which paid, as determined by the
Board in its sole discretion.

        6.    Conversion of Restricted Stock Units; Issuance of Common
Stock.    The time of distribution of common stock represented by the Restricted
Stock Units is set forth in the Notice. As soon as practicable following the
time of distribution of any Restricted Stock Units, the Company will cause to be
issued and delivered to the Recipient shares of the Company's common stock in
payment of the vested Restricted Stock Units, subject to the payment by the
Recipient by cash or other means acceptable to the Company (or directly to such
taxing authorities as appropriate) of federal, state, local and other applicable
taxes required to be withheld in connection with such distribution, if any. The
Recipient understands that once the shares of common stock have been delivered
to the Recipient in respect of Restricted Stock Units which have vested, the
Recipient will be free to sell the shares of common stock, subject to applicable
requirements of federal and state securities laws and Company policies.

        7.    Taxes.    The Recipient acknowledges and agrees that the Recipient
is solely responsible for any and all taxes that may be assessed by any taxing
authority arising in any way out of the award of Restricted Stock Unit and that
the Company is not liable for any such assessments. The grant and the vesting of
the Restricted Stock Units, and the payment of dividends with respect to the
Restricted Stock Units, may give rise to taxable income subject to withholding.
The Recipient acknowledges and

2

--------------------------------------------------------------------------------




agrees that the Recipient is aware of and understands the tax consequences to
the Recipient of this Agreement.

        8.    Administration.    The Board of Directors of the Company, or the
Compensation and Talent Committee of the Board of Directors or other committee
designated in the Plan or by the Board of Directors, has the authority to manage
and control the operation and administration of this Agreement. Any
interpretation of the Agreement by such body and any decision made by it with
respect to the Agreement is final and binding.

        9.    Plan Terms and Definitions.    Notwithstanding anything in this
Agreement to the contrary, the terms of this Agreement are subject to the terms
of the Plan, a copy of which has already been provided to the Recipient.
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Plan, as the same may be amended from time to time and
as in effect on the date of determination.

        10.    Amendment.    This Agreement may be amended only by written
agreement between the Recipient and the Company.

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.30

